December 14, 2010 United States Securities and Exchange Commission Division of Corporation Finance t. N.E. Washington, D.C. Attention:H. Roger Schwall, Assistant Director Dear Mr. Schwall: Re: Nexen Inc.'s Form 10-K for Fiscal Year Ended December 31, 2009 filed February 25, 2010 File No. 1-6702 Thank you for your letter dated December 3, 2010.We confirm we will include in future filings the information in our response to comments 1 and 2 in your letter of September 2, 2010. We also confirm we will amend our 2009 Form 10-K with modified Reports of Third Party to address your concerns, as discussed in our letter of September 29, 2010. Yours very truly, Nexen Inc. /s/ Kevin J. Reinhart Kevin J. Reinhart Executive Vice-President And Chief Financial Officer
